URBIGKIT, Chief Justice,
dissenting.
What conduct was involved in the marijuana possession misdemeanor offense for which petitioner had already pled guilty and been sentenced and what conduct will be involved in this pending felony charge of conspiracy to deliver marijuana that the State now intends to sequentially prosecute? Of course, the general events in each of these two sequential prosecutions are identical as originally started with the inadvisable utilization of a cordless telephone at petitioner’s residence. Conversations were casually overheard and then reported. Not apparently satisfied with the first sentence after guilty plea, the prosecutor now seeks to retry the same course of conduct to extrapolate a more severe punishment by a second prosecution with this conspiracy-charged felony.
In my opinion, the basic premise of double jeopardy now millenniums old has a real application to this case. If the State wanted to go for multiple counts, a same-time prosecution should have sufficed. The law, and in particular prosecution of alleged criminal conduct has adequate challenges without permitting a breaking up into pieces of one course of activity for sequential prosecutions in separate proceedings.
*1124We not only demean and diminish the sanctity of Wyo. Const. art. 1, § 11,1 but ignore federal constitution and case law supremacy and judicatory reality in attempting to distinguish Grady v. Corbin, 495 U.S. 508, 110 S.Ct.2084, 109 L.Ed.2d 548 (1990). This is an identity of conduct criminal case applying re-proof in dual sequential prosecutions. Corbin, now only two years old, in following the broad principles of Missouri v. Hunter, 459 U.S. 359, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983); Harris v. Oklahoma, 433 U.S. 682, 97 S.Ct. 2912, 53 L.Ed.2d 1054 (1977); Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977); Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469 (1970); and North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), is disregarded within a nearly identical factual relationship. Furthermore, Corbin should have been no stranger to Wyoming law in November 1990 when this case basically developed or April 1991 when the criminal charge was made and the plea accepted on the controlled substance misdemeanor offense which was originally prosecuted to entered sentence.
Double jeopardy for this circumstance means in reality one prosecution. That first prosecution having passed with original charge and criminal proceeding completion should now grant the relief requested by petitioner to deny a second prosecution. Corbin, 495 U.S. 508, 110 S.Ct. 2084; Harris, 433 U.S. 682, 97 S.Ct. 2912. The fundamental right to be constitutionally protected against successive prosecutions traceable back to Greek and Roman times, Hartkus v. Illinois, 359 U.S. 121, 151-57, 79 S.Ct. 676, 695-97, 3 L.Ed.2d 684, reh’g denied 360 U.S. 907, 79 S.Ct. 1283, 3 L.Ed.2d 1258 (1959), Black, J., dissenting, should not be so lightly disregarded.
I would grant the relief requested by petitioner by application of both the double jeopardy preclusions of U.S. Const, amend. V and Wyo. Const, art. 1, § 11.

. Wyo. Const, art. 1, § 11 states:
No person shall be compelled to testify against himself in any criminal case, nor shall any person be twice put in jeopardy for the same offense. If a jury disagree, or if the judgment be arrested after a verdict, or if the judgment be reversed for error in law, the accused shall not be deemed to have been in jeopardy.